DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Claims 1-20 are pending and are currently under examination.  

Information Disclosure Statement
	The information disclosure statement filed on 9/21/2020 has been considered.  A signed copy is enclosed.

Priority
Acknowledgment is made of applicant's claim for foreign priority based on applications filed in Korea on 3/21/2018 and 3/21/2019. It is noted, however, that applicant has not filed certified copies of the Korean application as required by 37 CFR 1.55.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 7 is rendered indefinite by the recitation of the trademark OPTI-MEM.  If a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of the 35 U.S.C. 112, second paragraph. Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982). The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 6-9, and 12-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Castado et al (WO2011/110636, 2011).
The instant claims are drawn to pharmaceutical compositions comprising bacterial extracellular vesicles with reduced toxicity, wherein the bacteria are cultured in a chemically defined medium.  Additional claims are drawn to methods of preparing bacterial extracellular vesicles by culturing bacteria in a chemically defined medium and isolating the vesicles.
Castado et al disclose OMV vaccine preparations from Neisseria (see page 18, lines 9-13).  The bacteria can have a deletion in msbB to detoxify the vesicles (see page 18, lines 25-28).  It can be grown in a chemically defined media such as RPMI 1640 (see page 38, lines 10-15).  RPMI 1640 is known to contain a carbon source, a nitrogen source, and inorganic salts.  Neisserial OMV preparations are suitable for use in cancer patients as well as infections, including urogenital infections in particular.  With regard to claim 12, if the claimed invention works as applicant’s specification asserts, growth of the bacteria in RPMI 1640 would necessarily lead to reduced toxicity compared to growth in LB.  Castado et al also discloses the use of recombinant fusion proteins in the composition, including various antigens which would necessarily either be a membrane protein fused to an antigen or a protein in the lumen of the vesicle fused to an antigen (see page 24, lines 9-16).  The OMVs are isolated and are obtained by culturing the bacteria in a chemically defined medium (see page 19, lines 3-10).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 8-20 are rejected under 35 U.S.C. 103 as being unpatentable over Gho et al (US Patent 9,066,971, 2015) in view of Van der Pol et al (Biotechnol. J., 10:1689-1706, 2015).
The instant claims are drawn to pharmaceutical compositions comprising bacterial extracellular vesicles with reduced toxicity, wherein the bacteria are cultured in a chemically defined medium.  Additional claims are drawn to methods of preparing bacterial extracellular vesicles by culturing bacteria in a chemically defined medium and isolating the vesicles.
Gho et al disclose compositions comprising bacterial outer membrane vesicles that can be loaded with various drugs or other molecules (see abstract and column 16, lines 10-18).  The bacteria can be transformed to reduce toxicity of the microvesicles by deleting msbB (see column 12, lines 12-18).  The bacteria can be transformed to express a cell membrane fusion material (see column 9, lines 1-3).  The microvesicles can be loaded with an anti-cancer agent or anti-inflammatory agent, making them suitable for treating diseases such as lung cancer and peptic ulcer, among others (see column 11 and column 15, lines 1-5).  The microvesicles are disclosed as comprising a drug enhancing anti-cancer activity (see column 22, lines 38-44).  The microvesicles can contain fusion proteins, which are at least partially exposed on the microvesicle and which contain cell-adhesion molecules, among other proteins (see column 21, lines 25-30 and column 22, lines 1-6).  In order to be exposed in such a manner, the fusion protein would have to be a membrane protein.  Cell-adhesion molecules include various antigens (see column 16, lines 44-55).  The drugs also include antibiotics, which would be effective against bacterial infection (see column 19, lines 38-39).  In addition, the microvesicles would generate an immune response against the bacteria from which they were derived.  The microvesicles can be prepared by culturing the bacteria, isolating the vesicles, then incubating the vesicles with the agent to load them, then isolating the loaded vesicles (see column 13, lines 10-18).
The disclosure of Gho et al differs from the instant invention in there is no disclosure that the bacterial growth medium must be a chemically defined medium.
Van der Pol et al discuss the use of outer membrane vesicles as a vaccine platform (see abstract).  They state that the OMV composition will be impacted by several things, including media composition (see page 1690, column 2, paragraph 3).  The manufacturing process should avoid animal-derived components and use chemically defined culture medium (see page 1699, 
It would have been obvious to one of ordinary skill in the art, at the time of invention, to use chemically defined media to produce the compositions of Gho et al because in producing pharmaceuticals, it is desirable to avoid animal-derived components. It is also desirable to maintain stable, uniform growth and OMV production by the use of a defined media which will not alter the growth and production of OMVs by bacteria.
One would have had a reasonable expectation of success because there are many chemically defined media that have been used for a very long time in the growth of various bacteria.  Using defined media would not make bacterial growth unpredictable.
 
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Gho et al and Van der Pol et al, as applied to claims 1-5 and 8-20 above, and further in view of Blenkiron et al (PLoS ONE 11(8):e0160440, 1-16, 2016).
Gho et al in view of Van der Pol is set forth above.  
The instant invention differs from the above disclosure in that they do not specifically disclose one of the chemically defined growth mediums recited in claims 6-7.
Blenkiron et al disclose growth of E. coli and OMV production using RPMI1640 growth medium. RPMI 1640 is known to contain a carbon source, a nitrogen source, and inorganic salts.  
It would have been obvious to one of ordinary skill in the art, at the time of invention, to use RPMI 1640 as the growth medium to produce the composition disclosed by Gho et al in view of Van der Pol because he selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination. See in Sinclair & Carroll Co. v.Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).  As evidenced by Blenkiron, RPMI 1640 is known as a suitable growth medium for E.coli producing OMVs.  

Conclusion
No claim is allowed.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Nickol can be reached on 571-272-0835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN GANGLE/            Primary Examiner, Art Unit 1645